

116 HR 1293 IH: Restrictions Against Illegitimate Declarations for Emergency Re-appropriations Act of 2019
U.S. House of Representatives
2019-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1293IN THE HOUSE OF REPRESENTATIVESFebruary 14, 2019Mr. Vela (for himself, Mr. Vargas, and Mr. Luján) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the use of amounts appropriated for military construction or the Army Corps of
			 Engineers for the construction of barriers, land acquisition, or any other
			 associated activities on the southern border without specific statutory
			 authorization from Congress.
	
 1.Short titleThis Act may be cited as the Restrictions Against Illegitimate Declarations for Emergency Re-appropriations Act of 2019 or the RAIDER Act of 2019. 2.Restriction on use of emergency funds for construction of barriers or land seizure along the southern borderNotwithstanding section 201 of the National Emergencies Act of 1976 (50 U.S.C. 1621), section 2808 of title 10, United States Code, section 923 of the Water Resources Development Act of 1986 (33 U.S.C. 2293), or any other provision of law, no funds appropriated or otherwise made available prior to the date of the enactment of this Act may be used for the construction of barriers, land acquisition, or any other associated activities on the southern border without specific statutory authorization from Congress.
		